Determination of respondents, dated March 31, 1989, approving certain findings of misconduct and suspending petitioner from the Housing Authority Police Department for five days without pay, is unanimously confirmed, the petition is denied and this proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Supreme Court, New York County [Edward H. Lehner, J.], entered February 8, 1990) is dismissed, without costs or disbursements.
We find substantial evidence in the record to support respondents’ determination that petitioner was guilty of several instances of misconduct involving violation of duty regulations and misuse of departmental resources, notwithstanding petitioner’s argument that the transcript of the trial contains numerous gaps allegedly caused by inaudibility (Matter of Peterkin v Reid, 105 AD2d 707). Our review of the record reveals that the inaudible portions were not so significant as to preclude meaningful review of the proceedings (Matter of Wynter v Jones, 135 AD2d 1032, 1034). Concur—Carro, J. P., Ellerin, Wallach, Kupferman and Rubin, JJ.